DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed on 12/02/2019, 7/01/2020, 9/02/2020, 9/29/2020 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-5, 10-11, 16, 18, 20, 21, 22, 23, 25-26, 31-32, 37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Optimal Quantum Control of Multimode Couplings between Trapped Ion Qubits for Scalable Entanglement" by Choi et al. (hereinafter “Choi”).
Regarding claim 1, Choi discloses a method of performing an entangling operation between two trapped ions in a quantum computer (abstract of Choi; see also page 1, column 1), comprising selecting a gate duration value of a pulse to be applied to a first ion and a second ion in a chain of trapped ions (page 1, column 2, first paragraph), wherein each of the trapped ions has two frequency separated states defining a qubit (page 1, column 2, second paragraph – page 2, column 1, first paragraph; see also Fig. 1(a)-1(b)), and motional modes of the chain of trapped ions each have a distinct frequency (page 2, column 1, first and third paragraph; see also equation (2), (3)); determining one or more tones of the pulse, each tone comprising an amplitude value and a detuning frequency value, based on the selected gate duration value and frequencies of the motional modes of the chain of trapped ions (page 2, column 1, last paragraph – page 2, column 2, second paragraph), generating the pulse having the one or more tones, each tone comprising the determined amplitude and the determined detuning frequency value (page 2, column 2, second paragraph), applying the generated pulse to the first and second ions for the gate duration value (page 2, column 2, second paragraph).

Regarding claim 21, Choi discloses a quantum computing system comprising a chin of trapped ions each of the trapped ions having two hyperfine state defining a qubit and an excited state (abstract; page 1, column 2, first paragraph), one or more lasers configured to emit a laser beam that is split into two or more non-copropagating laser beams which are provided to each of the trapped ions, wherein the two or more non-copropagating laser beams are configured to cause Rabi flopping of each of the trapped ions between the two hyperfine states via the excited state (page 1, column 2, second-third paragraphs); a controller comprising non-volatile memory having a number of instructions stores therein which, when executed by a processor causes the quantum computing system to perform operations (such a controller device is necessarily present  in the device disclosed by Choi) comprising: selecting a gate duration value of a pulse to be applied to a first ion and a second ion in a chain of trapped ions (page 1, column 2, first paragraph), wherein each of the trapped ions has two frequency separated states defining a qubit (page 1, column 2, second paragraph – page 2, column 1, first paragraph; see also Fig. 1(a)-1(b)), and motional modes of the chain of trapped ions each have a distinct frequency (page 2, column 1, first and third paragraph; see also equation (2), (3)); determining one or more tones of the pulse, each tone comprising an amplitude value and a detuning frequency value, based on the selected gate duration value and frequencies of the motional modes of the chain of trapped ions (page 2, column 1, last paragraph – page 2, column 2, second paragraph), generating the pulse having the one or more tones, each tone comprising the determined amplitude and the determined detuning frequency value (page 2, column 2, second paragraph), applying the generated pulse to the first and second ions for the gate duration value (page 2, column 2, second paragraph).

Regarding claims 2 and 23, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein the amplitude and the detuning frequency value of each tone are selected based a condition for returning of trapped ions to their original positions and momentum values (page 2, column 1, last paragraph).
Regarding claims 4, 10, 25, 31, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein the amplitude and the detuning frequency values of each tone are selected based a condition for non-zero entanglement interaction between the first and the second ions (page 2, column 1, last paragraph).
Regarding claims 5, 11, 26, 32, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein a non-zero entanglement interaction value between the first and second ions is between zero and π/8 (page 2, column 1, last paragraph: i.e. values between 0 - π/8 is fully anticipated within the values disclosed by Choi).
Regarding claims 16, 37, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein the pulse is symmetric with respect to a middle point of the gate duration value (page 2, column 2, second paragraph; Figs. 1-2).
Regarding claim 18, 39, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein applying the generated pulse further comprises: converting the generated pulse having the one or more tones, each tone comprising the determined amplitude and the determined detuning frequency values into a series of time-dependent pulse segments, each time-dependent pulse segment having a distinct amplitude value, a distinct detuning value, and a phase of the laser beam (page 2, column 1, last paragraph – page 2, column 2, first paragraph; page 4, column 2, third paragraph).
Regarding claim 20, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein selecting a quantum algorithm to be implemented on the chain of trapped ions; applying pulses to pairs of ions in the trapped ions; measuring population of qubit states of ions in the chain of trapped ions; processing quantum information corresponding to qubit states and generating computational results based on the quantum information (abstract; see claim rejection of claim 1 discussed above). Although Choi does not explicitly mention the use of a digital computer with a software for carrying out said tasks, such use of a digital computer is necessarily disclosed inherently anticipated in the disclosure of Choi.
Regarding claim 22, Choi discloses the method and the quantum computing system according to claims 1 and 21, and wherein each of the trapped ions is -171Yb+ having the 2S1/2 hyperfine states, and the laser is a mode locked laser at 355 nm (page 1, column 2, second and third paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 7, 8, 9, 12, 13, 14, 15, 17, 19, 24, 27, 28, 29, 30, 33, 34, 35, 36, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claims 3, 6, 12, 24, 27, 33, Choi discloses the method and the quantum computing system according to claims 1 and 21 as already discussed above. However, Choi does not explicitly disclose stabilizing against a drift in the frequencies of motional modes, in the manner claimed in the present application. On the other hand, Choi discloses pulse shaping to reduce sensitivity to errors and drifts (page 1, column 1, last paragraph – page 1, column 2, first paragraph). As such, one of ordinary skill in the art would be motivated to modify the invention of Choi to stabilize against drift in frequencies of motional modes in order to optimize trapped ion entangling which would yield more efficient quantum computing system. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Choi to incorporate stabilizing against a drift in the frequencies of motional modes, in the manner claimed in the present application.

Regarding claims 7, 13, 28, 34, Choi discloses the method and the quantum computing system according to claims 1 and 21 as already discussed above. Although Choi does not explicitly disclose calibrating the resulting entanglement interaction by amplitude modification as claimed in said claims, such calibration would have been fully within the scope and operational methods already disclosed in the invention by Choi. One of ordinary skill in the art would be motivated to implement such calibration to optimize trapped ion entangling and yield a more efficient quantum computing system. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Choi to calibrate the resulting entanglement interaction by amplitude modification as claimed in the present application. 

Regarding claims 8, 14, 29, 35 Choi discloses the method and the quantum computing system according to claims 1 and 21 as already discussed above. Although Choi does not explicitly disclose stabilizing the resulting entanglement interaction by applying pulse sequence as claimed in said claims, such stabilization would have been fully within the scope and operational methods already disclosed in the invention by Choi. One of ordinary skill in the art would be motivated to implement such stabilization to optimize entangling interaction and yield a more efficient quantum computing system. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Choi to stabilizing the resulting entanglement interaction by applying pulse sequence as claimed in the present application.

Regarding claims 9, 15, 30, 36 Choi discloses the method and the quantum computing system according to claims 1 and 21 as already discussed above. Although Choi does not explicitly disclose minimizing the power to the first and second ions, such minimization of power would have been fully within the scope and changeable parameters of the invention of Choi. One of ordinary skill in the art would be motivated to implement such minimization of power in order to yield a more efficient quantum computing system. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Choi to minimize the power to the first and second ions in the manner claimed in the present application.
  
Regarding claims 17, 38, Choi discloses the method and the quantum computing system according to claims 1 and 21 as already discussed above. However, Choi does not explicitly disclose the pulse being anti-symmetric with respect to a middle point of the gate duration value in the manner claimed in the present application. On the other hand, such anti-symmetric pulse would have been fully within the scope of the inventive teachings of Choi, as pulse shape is a design parameter changeable in achieving optimized entanglement interaction. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Choi to have the pulse being anti-symmetric with respect to a middle point of the gate duration value in order to optimize entanglement interaction.

Regarding claims 19, 40, Choi discloses the method and the quantum computing system according to claims 1 and 21 as already discussed above. However, Choi does not explicitly disclose the time segments being interpolated with splines in the manner claimed in the present application. On the other hand, such time segment interpolation would have been fully within the scope of the inventive teachings of Choi, as time segments being interpolated with splines is well known in achieving optimized entanglement interaction. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Choi to have the time segment being interpolated with splines in order to optimize entanglement interaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent No. 10,733,524 B1 discloses a quantum logic gates (abstract) using lasers (64 in Fig. 1) and trapped ions within an ion trap (50 in Fig. 1) that acts as qubits.
	US Patent No. 8,426,809 B2 discloses an apparatus and a method for trapping charged particles (such as ions) and performing controlled interactions for quantum computing (abstract). The device comprises plurality of RF electrodes (250, 251, 252, 253 in Fig. 8) for creating ion trapping sites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874